Citation Nr: 1610380	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-29 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to September 1999.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which continued the ratings for gastroesophageal reflux disease and chronic lumbar strain; denied service connection for hearing loss, sinus, shoulder condition, and poor circulation; and denied the Veteran's claims to reopen the issues of service connection for left knee disorder and left ankle sprain.  The Veteran filed an August 2007 notice of disagreement with the denials of service connection for a left knee disorder, a left ankle sprain, a bilateral shoulder condition, and poor circulation and his claim for an increased rating higher than 20 percent for chronic lumbar strain.  A statement of the case was issued in August 2008 and the Veteran perfected his appeal with a September 2008 VA Form 9.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file.

In September 2011, the Board reopened the claims of service connection for left knee disorder and left ankle sprain and remanded the underlying service connection issues and the remaining issues for further development.

In a September 2014 decision, the Board denied the Veteran's claims of service connection for a left knee disorder, a left ankle sprain, and a bilateral shoulder disorder and his claim for an increased rating higher than 20 percent for chronic lumbar strain.  The Veteran appealed the denial of an increased rating for chronic lumbar strain to the United States Court of Appeals for Veterans Claims (Court).  The remaining issues were not appealed.  In July 2015, the Court granted a Joint Motion for Partial Remand (JMR) by the parties to vacate and remand that part of the Board's September 2014 decision that denied entitlement to rating higher than 20 percent for residuals of a chronic lumbar strain.  Specifically, this claim was remanded by the parties and order by the court for the purpose of obtaining a VA examination that adequately addresses the Veteran's functional limitations during flare-ups or when his back is repeatedly used over time in compliance with the September 2011 remand instruction that the examiner "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups" and, if necessary, referral for consideration of an extraschedular rating based on the Veteran's reported symptoms of additional impairment with walking, sitting and standing for long periods of time; falling; and instability of the back.

In September 2014, the Board also remanded the issue of entitlement to service connection for poor circulation, also claimed as neuropathy of the extremities for further development.  In an April 2015 decision, the Board denied entitlement to service connection for poor circulation and entitlement to a separate rating for erectile dysfunction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As per the July 2015 JMR, a new examination is necessary to address the current severity of the Veteran's chronic lumbar strain with special consideration of any additional functional limitations during flare-ups or repeated use and his reported symptoms of additional impairment with walking, sitting, and standing for long periods of time; falling; and instability of the back.  To the extent possible, any additional functional impairment should be portrayed in terms of the degree of additional loss of motion.

In a December 2015 authorization to release information to the Veteran's U.S. Representative, the Veteran related that he was having back surgery on March 8, 2016.  All records pertaining to any back surgery should be obtained and associated with the Veteran's file.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain all records associated with the Veteran's reported back surgery on March 8, 2016.  This should include all records leading up to the surgery and following the surgery.

2.  Schedule the veteran for VA orthopedic and neurologic examinations to determine the nature and severity of his lumbar spine disability.  The examiner must review the record in conjunction with the examination.  All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported.  The examiner should describe all symptomatology related to the Veteran's service-connected chronic lumbar strain.

a.  The examiner should conduct range of motion testing of the Veteran's lumbar spine.  The results should be expressed in degrees.  If ankylosis is found, the examiner should state whether it is favorable or unfavorable.

b.  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.

The examiner should specifically address whether there would be additional functional impairment on repeated use and during flare-ups, to include the Veteran's reports of additional impairment with walking, sitting, and standing for long periods of time.

If so, the additional impairment should be expressed in terms of additional loss of motion to the extent possible.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

c.  The examiner should identify any associated objective neurologic abnormalities.  If found, the examiner should identify the specific nerves affected and describe the severity of disability (mild, moderate, moderately severe, or severe), including any paralysis that is found.  Any paralysis should be described as complete or incomplete.

d.  The examiner should also state whether the Veteran has any associated intervertebral disc syndrome related to the service-connected lumbar strain.  If it is determined that there is any associated intervertebral disc syndrome, the examiner should state whether such results in incapacitating episodes and if so state the duration of the episodes during a 12 month period of time.

The examiner should note that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to in-service and post-service medical records and the Veteran's lay assertions.

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

